
	
		II
		109th CONGRESS
		2d Session
		S. 4075
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to apply the
		  joint return limitation for capital gains exclusion to certain post-marriage
		  sales of principal residences by surviving spouses. 
	
	
		1.Application of joint return
			 limitation for capital gains exclusion to certain post-marriage sales of
			 principal residences by surviving spouses
			(a)Sale within 2
			 years of spouse's deathSection 121(b) of the Internal Revenue
			 Code of 1986 (relating to limitations) is amended by adding at the end the
			 following new paragraph:
				
					(4)Special rule
				for certain sales by surviving spousesIn the case of a sale or
				exchange of property by an unmarried individual whose spouse is deceased on the
				date of such sale, paragraph (1) shall be applied by substituting
				$500,000 for $250,000 if such sale occurs not
				later than 2 years after the date of death of such spouse and the requirements
				of paragraph (2)(A) were met immediately before such date of
				death.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 exchanges after December 31, 2005.
			
